Citation Nr: 1525287	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  14-02 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1992 to March 1996.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a Seattle, Washington regional office (RO) rating decision in December 2012, which denied entitlement to a TDIU rating.  This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran essentially contends that his service-connected disabilities render him unemployable.

First, it appears that there may be outstanding relevant records.  An August 2013 email requests the Veteran's vocational rehabilitation file from the Portland office, and the October 2013 Statement of the Case notes that VA vocational rehabilitation records were reviewed, noting that review of the Veteran's vocational rehabilitation records showed that the Veteran's case was closed out because he dropped all of his classes in the winter term of 2008 without any explanation and did not contact his vocational rehabilitation case worker.  While the cover to the vocational rehabilitation file has been associated with the electronic file, the actual records from 2008 have not.   

Next, the Board notes that the Veteran's employment history is not clear.  Significantly, in VA medical center (VAMC) treatment records there are multiple notations that indicated that the Veteran was employed during the appeal period.  In February 2014, the Veteran reported chest pain and he was told to rest for a few days and then go "back to work on Monday."  In July 2014, a record indicated that the Veteran was doing poorly on his CPAP device "due to his current employment situation which requires him to travel."  There appears to be a period of time, at least during 2014 when the Veteran may have been employed, and therefore upon remand, VA should make an attempt to clarify the Veteran's employment history. 

Finally, based on the above results, the Veteran should be given a new examination to determine the functional limitations of his service-connected disabilities on his ability to perform sedentary and physical tasks.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file any of the Veteran's vocational rehabilitation file, including the records noted in the October 2013 SOC that showed that the Veteran's case was closed out because he dropped all of his classes in the winter term of 2008 without any explanation.

All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records VA is unable to secure these records, it must notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Also, request that the Veteran provide sufficient identifying information for his former employers, specifically from during the appeal period including from 2014, in order for VA to mail the identified former employers Requests for Employment Information (VA Forms 21-4192).
3.  After the above development has been completed, provide the Veteran with any VA examination(s) necessary relating to his TDIU claim to address the functional limitations of the Veteran's service-connected disabilities on his ability to perform occupational tasks, including sedentary and physical tasks. 

The examiner must review the claims file and indicate in the examination report that this was accomplished.  All opinions must be supported by a complete rationale.

4.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

